 Case 3:19-cv-00864-NJR Document 26 Filed 05/08/20 Page 1 of 4 Page ID #84



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRICK’S QUALITY MEATS, INC.,

                  Plaintiff,

 v.                                              Case No. 19-CV-00864-NJR

 ADMIRAL PARKWAY, INC.,

                  Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Dismiss filed by Defendant Admiral

Parkway, Inc. (“Admiral”) (Doc. 8). For the reasons set forth below, the Court grants in

part and denies in part the motion.

                           FACTUAL & PROCEDURAL BACKGROUND

       This action commenced on August 7, 2019, when Frick’s Quality Meats, Inc.

(“Frick”) filed a Complaint against Admiral seeking remedies for breach of contract,

negligence, and conversion related to the storage by Admiral of ham products produced

for sale by Frick (Doc. 1). Admiral moves to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) alleging that Frick’s negligence and conversion claims should be

dismissed pursuant to Illinois’ economic loss doctrine, also known as the Moorman

doctrine (Doc. 8). Frick filed a response asserting that the economic loss doctrine does not

bar its negligence and conversion claims (Doc. 23).




                                       Page 1 of 4
 Case 3:19-cv-00864-NJR Document 26 Filed 05/08/20 Page 2 of 4 Page ID #85



                                        LEGAL STANDARD

       The purpose of an motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) is to address the sufficiency of the complaint for a claim upon which relief can be

granted. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014); Gibson v.

City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a motion to dismiss, taken

together, the factual allegations contained within a complaint must “raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-55 (2007)

(internal citations omitted); see also Warth v. Seldin, 422 U.S. 490, 501 (1975) (“[T]rial and

reviewing courts must accept as true all material allegations of the complaint, and must

construe the complaint in favor of the complaining party.”). Complaints that contain only

“naked assertion[s] devoid of further factual enhancement” will not suffice. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

                                         ANALYSIS

       As alluded to earlier, Admiral’s motion to dismiss Frick’s negligence and

conversion claims focuses on Illinois’ common law economic loss doctrine. “‘Economic

loss’ has been defined as ‘damages for inadequate value, costs of repair and replacement

of the defective product, or consequent loss of profits—without any claim of personal

injury or damage to other property.’” Moorman Mfg. Co. v. Nat’l Tank Co., 435 N.E.2d 443,

449 (Ill. 1982) (citing Note, Economic Loss in Products Liability Jurisprudence, 66 Colum. L.

Rev. 917, 918 (1966)). In Moorman, the Illinois Supreme Court held that economic loss was

not recoverable under the tort theories of strict liability, negligence, and innocent


                                        Page 2 of 4
 Case 3:19-cv-00864-NJR Document 26 Filed 05/08/20 Page 3 of 4 Page ID #86



misrepresentation. Moorman, 435 N.E.2d at 449, 451-53. The policy reason underlying the

Moorman doctrine states that “[w]hen the defect is of a qualitative nature and the harm

relates to the consumer’s expectation that a product is of a particular quality so that it is

fit for ordinary use, contract, rather than tort, law provides the appropriate set of rules

for recovery.” Id. at 451.

       Moorman found three exceptions to economic loss doctrine: where the plaintiff

sustained damage, i.e., personal injury or property damage, from a sudden or dangerous

occurrence; where the plaintiff’s damages were proximately caused by defendant’s

intentional, false representation, i.e., fraud; and where the plaintiff’s damages were

proximately caused by a negligent misrepresentation by a defendant in the business of

supplying information for the guidance of others in their business transactions. In re

Chicago Flood Litig., 680 N.E.2d 265, 275 (Ill. 1997). In Chicago Flood, which Frick mainly

cites for support, the court held that lost perishable goods caused by a flood were above

and beyond the plaintiffs’ disappointed commercial expectation in continual electrical

service, placing the damage within the first exception regarding a sudden or dangerous

occurrence and, thus, falling outside the scope of the economic loss doctrine. Id. at 276.

Courts have further recognized intentional torts as an additional exception. See Dundee

Cement Co. v. Chem. Labs., Inc., 712 F.2d 1166, 1170 (7th Cir. 1983); see also ABC Trans Nat’l

Transp., Inc. v. Aeronautics Forwarders, Inc., 413 N.E.2d 1299, 1312-14 (Ill. App. Ct. 1980)

(allowing recovery of lost profits where complaint alleged fraud, conspiracy, and breach

of fiduciary duty); Int’l Bhd. of Teamsters Local 734 Health and Welfare Trust Fund v. Phillip

Morris, Inc., 34 F. Supp. 2d 656, 661 (N.D. Ill. 1998) (acknowledging Moorman doctrine

                                        Page 3 of 4
 Case 3:19-cv-00864-NJR Document 26 Filed 05/08/20 Page 4 of 4 Page ID #87



allows recovery where the economic loss resulted from an intentional tort).

       Here, there is no sudden or dangerous occurrence alleged, as Frick contends, that

provides an exception to the Moorman doctrine. Taken as pleaded by Frick, this case

centers on a storage temperature issue caused by Admiral directly, not some outside

variable, and does not go above and beyond Frick’s disappointed commercial

expectations negotiated in its alleged contract. Therefore, Frick’s negligence claim does

not hold water and must be dismissed for lack of plausibility. That said, Frick has also

pleaded the intentional tort of conversion. As the Seventh Circuit recognized in Dundee,

the Moorman doctrine is inapplicable to intentional torts. Accordingly, Frick’s conversion

claim is not inconsistent with the Moorman doctrine, and it should not be dismissed.

                                       CONCLUSION

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

Admiral’s Motion to Dismiss (Doc. 8). The Court GRANTS Admiral’s motion as to

negligence in Count II based on Illinois law’s treatment of that tort under the Moorman

doctrine and DISMISSES Count II with prejudice. The Court DENIES Admiral’s motion

as to conversion in Count III based on Illinois law’s treatment of intentional tort theories

under the Moorman doctrine.

       IT IS SO ORDERED.

       DATED: May 8, 2020


                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge



                                       Page 4 of 4
